Title: To James Madison from Jacquelin Ambler, 1 January 1790
From: Ambler, Jacquelin
To: Madison, James


Dear Sir
1st. Jany. 1790.
Colo. Heth has at length brought the Money, and taken up your dr[a]ft for £100. which enables me to transmit your Bond, and the Auditor’s receipt.
It will ever give me satisfaction to serve you, being with very great esteem & regard, Dear Sir Your obedt Servt
J: Ambler
 
[First Enclosure]
[22 August 1789]
Know all men by these presents that I, James Madison Junior of the County of Orange in Virginia, am held and firmly bound to his Excellency Beverley Randolph Governor of the Commonwealth of Virginia, and his successors, in the just sum of two hundred pounds current money of the said Commonwealth, to which payment well and truly to be made I bind myself, my heirs, Executors and Administrators, firmly by these presents.
The Condition of the above Obligation is such that if the above-bound James Madison Jr. his heirs, Executors or Administrators, shall well & truly pay or cause to be paid to His Excellency Beverley Randolph Governor of the Commonwealth of Virginia, or his successors, the sum of one hundred pounds current money of the said Commonwealth, then the above Obligation to be void otherwise to remain in full force and virtue. Given under my hand and Seal this twenty second day of August in the Year 1789.
Test:
John Page
 
[Second Enclosure]
Audrs. Office 1. Jany. 1790
Received of The Honble. James Madison the Treasurer’s Receipt for One hundred pounds for so much advanced by this State as a Member of Congress.
£100
P. Southall
